Court of Appeals
of the State of Georgia

                                                            ATLANTA, July 13, 2016

The Court of Appeals hereby passes the following order

A16A1727. CHICAGO TITLE INSURANCE COMPANY v. OCWEN LOAN
    SERVICING, LLC.


     Upon consideration of the APPELLANT'S motion FOR PERMISSION TO WITHDRAW

THE APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                    Court of Appeals of the State of Georgia
                                         Clerk's Office, Atlanta, July 13, 2016.

                                         I certify that the above is a true extract from the minutes of
                                    the Court of Appeals of Georgia.

                                         Witness my signature and the seal of said court hereto
                                    affixed the day and year last above written.

                                                                       , Clerk.